Citation Nr: 0837098	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  04-13 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1953 to March 
1973, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in North 
Little Rock, Arkansas.

This appeal was before the Board twice previously when the 
issues of entitlement to service connection for hypertension 
and a heart condition were remanded for additional procedural 
and evidentiary development.  

The appellant presented testimony at a Video Conference 
hearing chaired by the undersigned Veterans Law Judge in 
September 2005.  A transcript of the hearing is associated 
with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon review of the claims file, the Board finds, 
unfortunately, that this matter must again be remanded for 
additional development and adjudication, even though such 
action will, regrettably, further delay a decision in this 
appeal.

Throughout the course of this appeal the veteran has asserted 
treatment for hypertension and a heart condition at the Air 
Force Base Hospital in Little Rock and at a military hospital 
in Vietnam.  When the case was last before the Board, it was 
remanded to obtain records of such treatment.  

The record reflects that in June 2007, as the Board 
requested, the RO contacted the NPRC in an attempt to obtain 
treatment records at the "US medical facility at the Ton Son 
Nhut Air Base in the Republic of Vietnam for the period from 
January 1963 to December 1968," as well as records of 
treatment at the "Air Force Base Hospital in Little Rock, as 
both an active duty serviceman and a retiree, from 1972 to 
1978."  A subsequent response from the NPRC reflects a 
negative search of the "1968 Little Rock AFB clinical 
records."  Importantly, however, that response mentions 
nothing about the years 1972 to 1978, the period of time 
actually requested.  

Further, it does not appear that any response was received 
regarding the request for records of treatment at the 
hospital in Vietnam.  Pursuant to the prior Remand, if such 
records are unavailable, the RO should ask for specific 
confirmation of this fact.  

The veteran underwent a pertinent VA examination in November 
2007 to determine the nature, extent, and etiology of his 
hypertension and heart condition.  Upon review of the claims 
file and physical examination, the examiner opined that it is 
less likely than not that the hypertension or heart 
disability had its onset during service.  While this opinion 
was based, in part, on the absence of a diagnosis of 
hypertension in service, the examiner did not address the 
elevated blood pressure readings noted in March 1964 and July 
1971, and whether the current hypertension is related to 
those elevated readings, as requested in the last Remand.  
See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of 
law, a remand by the Board confers on the veteran the right 
to compliance with the remand orders).  

Accordingly, the case is REMANDED for the following action:

1.	The RO should again contact the NPRC, 
and any other appropriate agency, and 
request the following:

a) any records of inpatient/outpatient 
treatment at the Little Rock Air Force 
Base Hospital, as both an active duty 
serviceman and a retiree, from 1972 to 
1978.  Any negative response also 
should be associated with the claims 
file.  

b) any records of treatment of the 
veteran at the US medical facility at 
the Ton Son Nhut Air Base in the 
Republic of Vietnam for the period from 
January 1963 to December 1968.  If 
there are no such records, or these 
records are otherwise unable to be 
obtained, specific confirmation of this 
must be associated with the claims 
file.  

2.	After the above development has been 
accomplished, the RO should return the 
claims file to the November 2007 VA 
examiner.  If that examiner is not 
available, the claims file should be 
referred to another appropriate 
individual.  After reviewing the record 
in its entirety, particularly any 
updated records obtained as a result of 
the above development, the examiner is 
asked to express an opinion as to 
whether it is at least as likely as 
not, i.e., a 50 percent probability or 
greater, that the veteran's currently-
shown hypertension and heart condition 
had its onset during service, and/or is 
related to service.  In reaching this 
opinion, the examiner is asked to 
specifically address the elevated blood 
pressure readings noted in March 1964 
and July 1971.  A complete rationale 
should be provided for all opinions 
expressed.

3.	Following completion of the above, the 
RO should again review the record.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

